     Case 1:19-cv-00115-DAD-GSA Document 28 Filed 12/07/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CORY DWAYNE MICENHEIMER,                          No. 1:19-cv-00115-DAD-GSA (PC)
12                       Plaintiff,
13           v.                                        ORDER DENYING PLAINTIFF’S MOTIONS
                                                       FOR RECONSIDERATION
14   KERN VALLEY STATE PRISON,
                                                       (Doc. Nos. 25, 26, 27)
15                       Defendant.
16

17           Plaintiff Cory Dwayne Micenheimer is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 13, 2020, the assigned magistrate judge screened plaintiff’s first amended

21   complaint (“FAC”) and dismissed it with leave to amend. (Doc. No. 22.) The screening order

22   directed plaintiff to file a second amended complaint not exceeding twenty-five pages that cured

23   the deficiencies identified in the screening order within thirty (30) days from the date of service

24   of that order. (Id. at 8.)

25           On June 10, 2020, plaintiff filed a motion for a sixty-day extension of time to file a second

26   amended complaint, which the magistrate judge granted on July 6, 2020. (Doc. Nos. 23, 24.) On

27   September 1, 2020, plaintiff filed objections to the screening order, as well as a motion for

28   reconsideration by the undersigned. (Doc. Nos. 25, 26.) On September 8, 2020, plaintiff filed an
                                                       1
     Case 1:19-cv-00115-DAD-GSA Document 28 Filed 12/07/20 Page 2 of 5


 1   additional motion for reconsideration of the magistrate judge’s screening order. (Doc. No. 27.)

 2   Because the undersigned construes plaintiff’s objection to the screening order as another motion

 3   for reconsideration, the court will address each of plaintiff’s filings as motions for

 4   reconsideration.

 5                                          LEGAL STANDARD

 6          A motion to reconsider a magistrate judge’s ruling is reviewed under the “clearly

 7   erroneous or contrary to law” standard set forth in 28 U.S.C. § 636(b)(1)(A) and Federal Rule of

 8   Civil Procedure 72(a). Local Rule 303(f). As such, the court may only set aside a magistrate

 9   judge’s order if that order is either clearly erroneous or contrary to law. Id.; Fed. R. Civ. P. 72(a);

10   Grimes v. City and Cty. of San Francisco, 951 F.2d 236, 241 (9th Cir. 1991). Pursuant to the

11   Local Rules of this court, a party seeking reconsideration of the magistrate judge’s ruling shall

12   file a request for reconsideration specifically designating the ruling, or part thereof, objected to

13   and the basis for that objection. Local Rule 303(c).1

14          A magistrate judge’s factual findings are “clearly erroneous” only when the district judge

15   is left with the definite and firm conviction that a mistake has been committed. Security Farms v.

16   Int’l Bhd. of Teamsters, 124 F.3d 999, 1014 (9th Cir. 1997); Green v. Baca, 219 F.R.D. 485, 489

17   (C.D. Cal. 2003). This standard is “significantly deferential.” Concrete Pipe & Prods. of Cal.,

18   Inc. v. Constr. Laborers Pension Tr. for S. Cal., 508 U.S. 602, 623 (1993).

19          The “contrary to law” standard allows for independent review of purely legal

20   determinations by the magistrate judge. See Haines v. Liggett Group, Inc., 975 F.2d 81, 91 (3d
21   Cir. 1992); Green, 219 F.R.D. at 489. “An order is contrary to law when it fails to apply or

22   misapplies relevant statutes, case law, or rules of procedure.” Knutson v. Blue Cross & Blue

23   Shield of Minn., 254 F.R.D. 553, 556 (D. Minn. 2008); Rathgaber v. Town of Oyster Bay, 492 F.

24
     1
       At the outset, the court notes that the Local Rules provide that a ruling by the magistrate judge
25   becomes final if no reconsideration of the order is sought within fourteen days of service of the
26   order. Local Rule 303(b). Here, twenty-eight days passed before plaintiff filed his motion for a
     sixty-day extension, which specifically sought an extension to file a second amended complaint.
27   Even with that extension, plaintiff requested reconsideration fifty-seven days after the order
     granting him an extension of time was served. While plaintiff’s request for reconsideration
28   therefore appears to be untimely, the undersigned will nonetheless consider it.
                                                       2
     Case 1:19-cv-00115-DAD-GSA Document 28 Filed 12/07/20 Page 3 of 5


 1   Supp.2d 130, 137 (E.D.N.Y. 2007); Surles v. Air France, 210 F. Supp.2d 501, 502 (S.D.N.Y.

 2   2001); see also Adolph Coors Co. v. Wallace, 570 F. Supp. 202, 205 (N.D. Cal. 1983).

 3                                              DISCUSSION

 4          The magistrate judge’s screening order found plaintiff’s FAC to be deficient on four

 5   grounds: (1) the FAC’s lengthy narrative does not comport with Federal Rule of Civil Procedure

 6   8(a); (2) the FAC’s numerous unrelated claims do not comport with Federal Rule of Civil

 7   Procedure 18(a); (3) the FAC contains numerous allegations regarding defendants alleged

 8   mishandling plaintiff’s administrative grievances or inmate appeals but those allegations do not

 9   state a cognizable claim because plaintiff has no stand-alone due process rights to any particular

10   administrative grievance process; and (4) the injunctive relief that plaintiff seeks is not narrowly

11   drawn to correct the alleged past violations. (See Doc. No. 22.)

12          Here, the court cannot conclude that the magistrate judge’s findings regarding plaintiff’s

13   FAC were “clearly erroneous or contrary to law.” In each of his motions, plaintiff merely

14   presents conclusory arguments. For example, plaintiff asserts that each of the separate acts by

15   defendants he alleges in the FAC is “a united foundation” (Doc. No. 25 at 1), and that there must

16   be a connection between these acts because each individual knew of them and no one was

17   reprimanded (Doc. No. 26 at 1). Presumably, plaintiff is attempting to refute the magistrate

18   judge’s determination that the FAC does not comply with Federal Rule of Civil Procedure 18(a).

19   The undersigned agrees with the magistrate judge: plaintiff’s FAC does not clearly demonstrate

20   that his attempted claims against multiple defendants, alleging distinct occurrences, should be
21   joined together and brought in a single action. In preparing any second amended complaint he

22   elects to file, plaintiff should bear in mind that he “may bring a claim against multiple defendants

23   so long as (1) the claim(s) arise out of the same transaction or occurrence, or series of transactions

24   and occurrences, and (2) there are commons questions of law or fact.” Jones v. Speidell, No.

25   1:16-cv-01335-DAD-SKO (PC), 2017 WL 2119473, at *3 (E.D. Cal. May 16, 2017).

26          Plaintiff also objects to the screening order by arguing that his FAC was short and plain,
27   and that no single claim against any of the individual defendants amounts to twenty-five pages.

28   (Doc. No. 25 at 2.) It is true that “[p]ro se complaints ‘must be held to less stringent standards
                                                       3
     Case 1:19-cv-00115-DAD-GSA Document 28 Filed 12/07/20 Page 4 of 5


 1   than formal pleadings drafted by lawyers.’” Hightower v. Tilton, No. C08-1129 MJP, 2011 WL

 2   4578508, at *2 (E.D. Cal. Sept. 29, 2011) (citing Hebbe v. Pliler, 611 F.3d 1202, 1205 (9th Cir.

 3   2010)). Nevertheless, “the liberal pleading standard . . . applies only to a plaintiff’s factual

 4   allegations, a liberal interpretation of a civil rights complaint may not supply essential elements of

 5   the claim that were not initially pled, and courts are not required to indulge unwarranted

 6   inferences.” Jones, 2017 WL 2119473, at *2 (internal citations and quotation marks omitted).

 7   Moreover, in controlling its docket, “the federal court has the authority to dismiss a complaint for

 8   violation of Rule 8(a) and to set a reasonable limitation on the page length of a pleading.” Miller

 9   v. California Dep’t of Corr. & Rehab., No. 1:12-cv-00353-LJO, 2013 WL 5954803, at *3 (E.D.

10   Cal. Nov. 6, 2013) (finding that the “the Magistrate Judge’s dismissal of Plaintiff’s Complaint for

11   violation of Rule 8(a), with leave to file an amended complaint not exceeding 25 pages, [was not]

12   erroneous or contrary to law”). Here, the undersigned agrees with the magistrate judge’s

13   determination to limit plaintiff’s second amended complaint to twenty-five pages in length.

14           Plaintiff’s remaining arguments lack the specificity that Local Rule 303(c) requires,

15   because the undersigned cannot discern which parts of the magistrate judge’s screening order

16   plaintiff is objecting to. Thus, the undersigned will not consider plaintiff’s remaining arguments.2

17   Because this court finds that the magistrate judge’s screening order addressing plaintiff’s FAC

18   was neither erroneous nor contrary to law, plaintiff’s motions for reconsideration will be denied.

19   /////

20   /////
21   /////

22
     2
23      Plaintiff also suggests that he cannot prepare an amended civil rights complaint because he has
     limited law library access. (Doc. No. 26 at 5.) Because this was not raised by plaintiff as an issue
24   before the magistrate judge, the undersigned will not consider the merits of this argument in
     resolving the pending motions for reconsideration. Nevertheless, “the court recognizes that
25   plaintiff may require some library access to respond to the magistrate judge’s order giving
26   plaintiff thirty days to file an amended complaint.” Tunstall v. Bodenhamer, No. 2:16-cv-2665-
     JAM-DBP, 2017 WL 3023493, at *1 (E.D. Cal. July 17, 2017). Accordingly, if plaintiff is
27   actually being denied access to the law library, “he may file a short, plain motion describing what
     library access, if any, he is currently receiving and explaining briefly why that access is not
28   sufficient to meet the current deadline in this case.” Id.
                                                        4
     Case 1:19-cv-00115-DAD-GSA Document 28 Filed 12/07/20 Page 5 of 5


 1                                         CONCLUSION

 2         Accordingly,

 3         1.    Plaintiff’s motions for reconsideration of the magistrate judge’s May 13, 2020

 4               screening order (Doc. Nos. 25, 26, 27) are denied;

 5         2.    Plaintiff is granted a thirty- (30) day extension of time from the date of service of

 6               this order to file a second amended complaint not exceeding twenty-five (25)

 7               pages in length, in keeping with the May 13, 2020 screening order; and

 8         3.    This case is referred back to the magistrate judge for further proceedings.

 9   IT IS SO ORDERED.
10
        Dated:   December 7, 2020
11                                                     UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   5
